DETAILED ACTION
The prior art cited in Parent Application No. 15/133,935 has been considered.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically in the specification, paragraphs [0013], [0015], the description “The screen may display one or more of a separation distances between the railcar and the locomotive …” is not clear. It is believed that such description should read “The screen may display one or more of a separation distance between the railcar and the locomotive …” because the railcar and the locomotive is separated by a distance instead of a plurality of distances. The corresponding feature regarding the separation distances as being a plurality of separation distances as recited in claim 1, lines 7-8, and in claim 12, lines 8-9 is not clear for the same reason. .
Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 1, line 8, and claim 12, line 9, the instant claimed “locations of objects” is not supported by the originally filed disclosure. It should be changed to “objects”, which is more consistent with the same described in paragraphs [0013], [0015] and [0027] of the instant specification. Other dependent claims are also rejected because they are considered to inherit the same problem from base claims 1 and 12.
To resolve the above 112(a) issues, claims 1 and 12 should be amended with corrections as follows: 
The expression “wherein the screen displays one or more of a plurality of separation distances between the railcar and the locomotive, locations of objects, and a speed of the railcar or the locomotive” is suggested to be changed to -- wherein the screen displays one or more of a distance between the railcar and the locomotive,  --.
Similar corrections should also be made in the specification, e.g. paragraphs [0013], [0015], and [0027].
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 9,434,397).
Chung discloses an anti-collision system having features similar to that recited in the instant claims, including operator alert device 210 that may include display monitors (i.e. corresponding to screens) and an audible/sound warning device (see Col. 10, 5th para), wherein a video map display having a train moving thereon annotated with its speed and direction (see Col. 13, 1st para); and object detector device 100 of Chung mounted at the front of the locomotive of train 50, and including microprocessor 120 associated with memory and data storage devices for data-logging/recording and various remote sensors 110, 112, 114, 116, 118, 122 (see Col. 5, 2nd para, and Col. 7, 1st para of Chung). It would have been obvious to one of ordinary skill in the art to use 
Regarding the instant claimed radio communication recited in instant claim 1, note that radio communication is a known form of wireless communication. Consider for example Col. 2, 1st para of Chung. Therefore, it would have been obvious to one of ordinary skill in the art to use a known form of wireless communication, such as radio communication, for transmitting information between the object detector device and the train display device of Chung to avoid drawbacks of wired connections.
The structure of Chung is considered to include the combination of features and capable of the functions, as required by instant claim 1.
Regarding instant claim 3, Chung is applied above, wherein the object detector device may be configured for temporarily or permanently attached to the train (C.7, 2nd para). As to the instant claimed mechanical coupling, note that bolts/screws are a known form of mechanical attachments, and it would have been obvious to one of ordinary skill in the art to use such known bolts/screws to attach the device of Chung to the associated vehicle.
Regarding instant claim 4, consider sensors 112, 114, 116, 118 and 112, wherein these sensors are considered to obviously provide various information relating to speed, direction, distance and type object, and it would have been obvious to one of ordinary 
Regarding instant claim 5, consider radar/sensor 116 of Chung. It would have been obvious to one of ordinary skill in the art to use such sensor 116 in the structure of Chung in accordance with its known capabilities to achieve the expected performance thereof. 
Regarding instant claim 7, consider sensors 112 and 114 of Chung. It would have been obvious to one of ordinary skill in the art to use such sensors 112, 114 in the structure of Chung in accordance with their known capabilities to achieve the expected performance thereof, including image distinctions between objects.
Regarding instant claim 11, consider Chung, C.5, ll.34-38, wherein the vehicle is configured to be stopped should the screw fail to take appropriate and timely action in case of danger.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 9,434,397) in view of Mills (US 6,222,457).
Chung is applied above, wherein the object detector device may be configured for temporarily or permanently attached to the train (C.7, 2nd para).  
Mills discloses a sensing/detecting device 24 that may be temporarily attached to a vehicle by using magnet 25. In view of Mills, it would have been obvious to one of ordinary skill in art to include mount the object detector device to the train of Chung by using magnet, similar to that taught by Mills, to allow quick attachment/removal of the device. As to the number of magnets, it would have been obvious to one of ordinary skill in the art to use multiple magnets or various magnets in the structure Chung, as .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 9,434,397) in view of LIDAR described in the instant specification.
Chung is applied above.
Regarding instant claim 6, consider laser sensor 118 of Chung, and the known LIDAR described in the instant specification (Para [0021]), which is also a laser sensor. It would have been obvious to one of ordinary skill in the art to choose such known LIDAR as a laser sensor in the structure of Chung for performing the expected function of measuring distance and achieving expected advantages thereof.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 9,434,397) in view of Curtis (US 6,081,769).
Chung is applied above. Chung also describe operator alert device 210, which may include display monitor and an audible warning device.
Curtis (Col. 5, 2nd para) describes display 226 that may include an audible warning device. In view of Curtis, it would have been obvious to one of ordinary skill in the art to modify the display device of Chung to also include a sound device, such as an audible warning device similar to that taught in Curtis, to achieve expected advantages thereof, such as simplifying the operator alert device. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art applied to claim 8 above and further in view of British reference (GB 2 335 272).
Chung and Curtis are applied above.
.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art applied to claim 8 above and further in view of Williams (US 5,684,455).
Chung and Curtis are applied above.
Regarding the instant claimed silence button recited instant claim 10, consider the alarm stop button 30 described in the abstract of Williams. In view of Williams, it would have been obvious to one of ordinary skill in the art to further include horn/alarm silence button, similar to that taught by Williams, in the structure of Chung for performing the expected function thereof, i.e., the alarm can be silenced only when the operator press the stop button to enhance operational safety.
Claims 12, 17-19, 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 9,434,397) in view of Ecton (US 2009/0248223).
Chung is applied above.
Regarding the instant claimed emergency action device associated with the locomotive as recited in instant claim 12, consider the structure of Ecton including emergency action device transmitter 18 with an emergency stop button 32, first controller module 16 on the railway vehicle in communication with emergency action device transmitter 18, and railway vehicle brake system 56 for enabling a crew member 

Regarding instant claim 18, consider sensors 112, 114, 116, 118 and 112, wherein these sensors are considered to obviously provide various information relating to speed, direction, distance and type object, and it would have been obvious to one of ordinary skill in the art to associate these information with the operator alert device 210 to inform the operator of various conditions associated with the train for safe operations.
Regarding instant claim 19, consider radar/sensor 116 of Chung. It would have been obvious to one of ordinary skill in the art to use such sensor 116 in the structure of Chung in accordance with its known capabilities to achieve the expected performance thereof. 
Regarding instant claim 21, consider sensors 112 and 114 of Chung. It would have been obvious to one of ordinary skill in the art to use such sensors 112, 114 in the structure of Chung in accordance with their known capabilities to achieve the expected performance thereof, including image distinctions between objects.
Regarding instant claim 24, consider Chung, C.5, ll.34-38, wherein the vehicle is configured to be stopped should the screw fail to take appropriate and timely action in case of danger.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art applied to claim 12 above and further in view of Jacob (US 2002/0036428).
Regarding the instant claimed emergency stop signal to a relay valve causing air to be released from a brake pipe for immediately applying brake to bring the railcar to an immediate stop, as recited instant claim 13, consider the emergency braking signal causing the emergency stop described in paragraph [0063] of Jacob.  In view of Jacob, it would have been obvious to one of ordinary skill in the art to configure the brake system in the structure of Chung, as modified, with a capability to perform an emergency stop by opening an air valve in the brake system in response to an emergency braking signal, in a manner similar to that taught in Jacob, to achieve the expected advantage of fast braking.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art applied to claim 12 above and further in view of International reference (WO 2010/101480) and Rennick (US 2008/0297900).
Regarding the instant claimed transmitter being attached to a reflective safety vest as recited in instant claim 14, transmitters configured to be attached/mounted on a safety vest is known (consider for example the transmitter mounted on the safety vest shown in Fig. 1 of the WO reference), and highly visible safety vests, such as reflective safety vests, for worker/crew safety are known (consider for example the safety vests described in Para [0030] of Rennick). It would have been obvious to one of ordinary skill in the art to provide at least a crew member of Chung with a known reflective safety vest and configure the personal transmitter device of the structure of Chung, as modified, for .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 12 above and further in view of Presti (US 9,212,038).
Regarding instant claim 15, note that the personal transmitter device (similar to device 18 of Ecton) in the structure of Chung, as modified, includes two buttons, such as a button for activation and a button for resetting/clearing. However, it is also known to alternatively use one button that can be pushed at different times for different functions or operating modes. Consider for example the control device of Presti described in Col. 9, 2nd para, wherein either different control buttons or a single control button can be provided to control different functions or operating modes. Therefore, it would have been obvious to one of ordinary skill in art to alternatively use a single control button, similar to that taught by Presti, in the structure of Chung, as modified, such that the single control button can be pushed at different times, i.e. first and second times, for different functions or operating modes.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art applied to claim 12 above and further in view of Mills (US 6,222,457).
Mills discloses a sensing/detecting device 24 that may be temporarily attached to a vehicle by using magnet 25. In view of Mills, it would have been obvious to one of ordinary skill in art to include mount the object detector device to the train of Chung by using a magnet, similar to that taught by Mills, to allow quick attachment/removal of the device. As to the number of magnets, it would have been obvious to one of ordinary skill in the art to use multiple magnets or various magnets in the structure Chung, as .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art applied to claim 12 above and further in view of LIDAR described in the instant specification.
Regarding instant claim 20, consider laser sensor 118 of Chung, and the known LIDAR described in the instant specification (Para [0021]), which is also a laser sensor. It would have been obvious to one of ordinary skill in the art to choose such known LIDAR as a laser sensor in the structure of Chung for performing the expected function of measuring distance and achieving expected advantages thereof.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art applied to claim 12 above and further in view of British reference (GB 2 335 272).
Regarding the instant claimed configuration of sound beeping, consider the beeping configuration described in the abstract of the GB reference. In view of the GB reference, it would have been obvious to one of ordinary skill in the art to configure the sound beeping in the structure of Chung with increasing beeping frequencies to a continuous (solid) tone with respect to decreasing distances, similar to that taught in the GB reference, to enhance safety.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art applied to claim 12 above and further in view of Williams (US 5,684,455).
Regarding the instant claimed silence button recited instant claim 23, consider the alarm stop button 30 described in the abstract of Williams. In view of Williams, it would have been obvious to one of ordinary skill in the art to further include horn/alarm .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-19, 21 and 23-25 of U.S. Patent No. 10,272,932. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include the combinations of features of the instant application claims.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,272,932 in view of LIDAR described in the instant specification.
Patent claim 20 includes the combination of features of application claim 20, except for LIDAR. In this regard, consider the known LIDAR described in the instant specification (Para [0021]), which is also a laser sensor. It would have been obvious to one of ordinary skill in the art to choose such known LIDAR as a laser sensor in the .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carlson (US 2016/0280240) discloses a rail vehicle with object detection device 120. Baines (US 2013/0166114) discloses train display device (Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617